1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   MARK AGUILAR,                                      Case No.: 1:20-cv-01564 DAD JLT
11                  Plaintiff,                          ORDER CLOSING THE CASE
12           v.                                         (Doc. 24)

13   SPECTRUM BRANDS, INC., et al.,
14                  Defendants.
15
16           The parties report that they have settled the matter and indicate they will seek dismissal of

17   the action soon. (Doc. 24) Thus, the Court ORDERS:

18           1.     The stipulation to dismiss the action SHALL be filed no later than September 10,

19   2021;

20           2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court

22   imposing sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:     July 7, 2021                            _ /s/ Jennifer L. Thurston
26                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

27
28
